OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21750 Kayne Anderson Energy Total Return Fund, Inc. (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100 Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period: July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Energy Total Return Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 10, 2010 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record – Attached on behalf of Kayne Anderson Energy Total Return Fund, Inc. Proposed by Issuer Symbol CUSIP Meeting Date Matter: (Issuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt SAFE BULKERS, INC. SB Y7388L103 7/8/2009 ELECT: I YES FOR FOR POLYS HAJIOANNOU IOANNIS FOTEINOS IOLE WIKBORG RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE, HADJIPAVLOU, SOFIANOS & CAMBANIS S.A. AS THE CO.'S INDEPENDENT AUDITORS FOR THE YE 12/31/09 APPROVE: I YES FOR FOR ADOPTION OF THE AMENDMENT TO THE CO.'S FIRST AMENDED AND RESTATED ARTICLES OF INCORPORATION SET OUT IN THE PROXY STATEMENT DATED 6/8/09 FOUNDATION COAL HOLDERS, INC. FCL 35039W100 7/31/2009 ADOPT: I YES FOR FOR THE AGREEMENT AND PLAN OF MERGER, DATED AS OF 5/11/09 BETWEEN ALPHA NATURAL RESOURCES, AND FOUNDATION COAL HOLDINGS AS DESCRIBED IN THE JOINT PROXY STATEMENT DATED 6/24/09. APPROVE: I YES FOR FOR ADJOURNMENTS OF THE FOUNDATION COAL HOLDINGS INC SPECIAL MEETING TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE FOUNDATION COAL HOLDINGS INC. SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 7/23/2009 ELECT: I YES FOR FOR ABEL RASTERHOFF APPROVE: I YES FOR AGAINST AMENDMENT TO THE COMPANY'S FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP ESTABLISHING THAT IN THE CASE OF ANY MEETING OR LIMITED PARTNERS OF THE COMPANY WHICH HAS BEEN ADJOURNED FOR A SECOND TIME DUE TO ABSENCE OF A QUORUM DURING THE FIRST TWO MEETINGS ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 9/25/2009 APPROVE: I YES FOR FOR THE AGREEMENT RELATING TO SIMPLIFICATION OF CAPITAL STRUCTURE, DATED AS OF MARCH 3, 2009, BY AND AMONG MAGELLAN MIDSTREAM PARTNERS, L.P., MAGELLAN GP, LLC., MMP'S GENERAL PARTNER, MAGELLAN MIDSTREAM HOLDINGS, L.P. AND MAGELLAN MIDSTREAM HOLDINGS GP, LLC, MGG'S GENERAL PARTNER, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME APPROVE: I YES FOR FOR THE FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF MMP APPROVE: I YES FOR FOR ADJOURNMENT OF THE MMP SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS MAGELLAN MIDSTREAM HOLDINGS, L.P. MGG 55907R108 9/25/2009 APPROVE: I YES FOR FOR AGREEMENT RELATING TO SIMPLIFICATION OF CAPITAL STRUCTURE BY AND AMONG MAGELLAN MIDSTREAM PARTNERS, L.P., MAGELLAN GP, LLC., MMP'S GENERAL PARTNER, MAGELLAN MIDSTREAM HOLDINGS, L.P., AND MAGELLAN MIDSTREAM HOLDINGS GP, LLC, MGG'S GENERAL PARTNER, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. APPROVE: I YES FOR FOR (A) DIRECT MGG, AS THE SOLE MEMBER OF MMP'S GENERAL PARTNER, TO APPROVE MMP'SAMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP & ALL OTHER MATTERS UNDER SIMPLIFICATION AGREEMENT THAT, PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF MMP'S GENERAL PARTNER, REQUIRE THE APPROVAL OF MGG; (B) DIRECT MMP'S GENERAL PARTNER TO IMPLEMENT THE MATTERS ABOVE APPROVE: I YES FOR FOR THE CONTRIBUTIONS APPROVE: I YES FOR FOR THE LIQUIDATION APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE MGG SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS. ARIES MARITIME TRANSPORT LIMITED RAMS G0474B105 8/26/2009 ELECT: I YES FOR WITHHELD MONS S. BOLIN CAPT. GABRIEL PETRIDIS RATIFY AND APPROVE: I YES FOR FOR APPOINTMENT OF PRICEWATERHOUSECOOPERS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FY ENDING 12/31/09 INCREASE: I YES FOR FOR AUTHORIZED SHARE CAPITAL OF COMPANY FROM US$1.3MM DIVIDEND INTO ONE HUNDRED MILLION COMMON SHARES OF PAR VALUE US$0.01 EACH AND THIRTY MILLION PREFERENCE SHARES OF PAR VALUE US$0.01 EACH TO US$15MM DIVIDED INTO ONE BILLION COMMON SHARES OF PAR VALUE US$0.01 EACH ADOPT: I YES FOR FOR TO AMEND THE BYE-LAWS OF THE COMPANY TO REFLECT AN INCREASE UNITS AUTHORIZED SHARE CAPITAL TO ONE BILLION COMMON SHARES, PAR VALUE $0.01 PER SHARE AND FIVE HUNDRED MILLION PREFERENCE SHARES, PAR VALUE $0.01 PER SHARE TEEKAY TANKERS LTD. TNK Y8565N102 9/9/2009 ELECT: I YES FOR FOR RICHARD J.F. BRONKS C. SEAN DAY RICHARD T. DU MOULIN PETER EVENSEN WILLIAM LAWES BJORN MOLLER SHIP FINANCE INTERNATIONAL LIMITED SFL G81075106 9/25/2009 ELECT: PAUL LEAND JR KATE BLANKENSHIP CRAIG H. STEVENSON, JR. HANS PETTER AAS CECILIE FREDRIKSEN SET: PROPOSED MAXIMUM NUMBER OF DIRECTORS TO BE NO MORE THAN EIGHT RESOLVE: VACANCIES IN THE NUMBER OF DIRECTORS BE DESIGNATED CASUAL VACANCIES AND THAT THE BD. OF DIRECTORS BE AUTHORIZED TO FILL SUCH CASUAL VACANCIES AS AND WHEN T IT DEEMS FIT APPOINT: MOORE STEPHENS, P.C. AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION APPROVE: REMUNERATION OF THE COMPANY'S BD. OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$750K FOR THE YE DECEMBER 31, 2009 REDUCE: THE SHARE PREMIUM ACCOUNT OF THE COMPANY FROM US$2.194M TO NIL, AND TO CREDIT THE AMOUNT RESULTING FROM THE REDUCTION TO THE COMPANY'S SURPLUS ACCOUNT, WITH IMMEDIATE EFFECT NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 12/16/2009 ELECT: I YES FOR FOR ROBERT PIEROT JOHN KARAKADAS RATIFY: I YES FOR FOR PRICEWATERHOUSECOOPERS AS THE CO.'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FY ENDING 12/31/09 GLOBAL PARTNERS LP GLP 37946R109 12/9/2009 APPROVE: I YES FOR FOR AMEND THE PARTNERSHIP AGREEMENT TO: (I) REPLACE THE TERMS "OPERATING SURPLUS" AND "ADJUSTED OPERATING SURPLUS" WITH THE TERM "DISTRIBUTABLE CASH FLOW" (II) INCREASE THE MINIMUM QUARTERLY DISTRIBUTION FROM $0.4125TO $0.4(III) REMOVE THE PROVISIONS THAT CURRENTLY PERMIT EARLY CONVERSION OF A PORTION OF THE SUBORDINATED UNITS. MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 4/21/2010 ELECT: I YES FOR FOR WALTER R. ARNHEIM PATRICK C. EILERS BARRY R. PEARL CENTERPOINT ENERGY, INC. CNP 15189T107 4/22/2010 ELECT: I YES FOR FOR DONALD R. CAMPBELL MILTON CARROLL DERRILL CODY MICHAEL P. JOHNSON DAVID M. MCCLANAHAN ROBERT T. O'CONNELL SUSAN O. RHENEY R.A. WALKER PETER S. WAREING RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2010 VERMILLION ENERGY TRUST VET.UN 5/7/2010 ELECT: I YES FOR FOR LARRY J. MACDONALD W. KENNETH DAVIDSON LORENZO DONADEO CLAUDIO A. GHERSNICH JOSEPH F. KILLI WILLIAM F. MADISON DR. TIMOTHY R. MARCHANT APPOINT: I YES FOR FOR DELOITTE & TOUCHE LLP AS AUDITORS OF THE TRUST FOR A TERM EXPIRING AT THE CLOSE OF THE NEXT ANNUAL MEETING OF THE UNITHOLDERS PEABODY ENERGY CORPORATION BTU 5/4/2010 ELECT: I YES FOR FOR GREGORY BOYCE WILLIAM COLEY WILLIAM JAMES ROBERT KARN III M. FRANCES KEETH HENRY E. LENTZ ROBERT MALONE WILLIAM RUSNACK JOHN TURNER ALAN WASHIKOWITZ RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM COPANO ENERGY, L.L.C. CPNO 5/11/2010 ELECT: I YES FOR FOR JAMES CRUMP ERNIE DANNER SCOTT GRIFFITHS MICHAEL JOHNSON R. BRUCE NORTHCUTT T. WILLIAM PORTER WILLIAM THACKER RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 SAFE BULKERS, INC. SB Y7388L103 6/10/2010 ELECT: I YES FOR FOR DR. LOUKAS BARMPARIS JOHN GAFFNEY RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE, HADJIPAVLOU, SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010 APPROVE: I YES FOR FOR EQUITY COMPENSATION PLAN FOR INDEPENDENT DIRECTORS SET OUT IN THE PROXY STATEMENT DATED MANY 10, 2010 TEEKAY TANKERS LTD TNK Y8565N103 6/23/2010 ELECT: I YES FOR FOR C. SEAN DAY RICHARD BRONKIS RICHARD DU MOULIN PETER EVENSEN WILLIAM LAWES BJOURN MOLLER TEEKAY CORPORATION TK Y8564W102 6/23/2010 ELECT: I YES FOR FOR PETER JANSON EILEEN MERCIER TORE SANDVOLD PENN WEST ENERGY TRUST PWE 6/8/2010 APPOINT: I YES FOR FOR KPMG, LLP. CHARTERED ACCOUNTANTS, AS AUDITORS OF PENN WEST ELECT: I YES FOR FOR DIRECTORS OF PWPL FOR THE ENSUING YEAR OF THE TWELVE NOMINEES PROPOSED BY MANAGEMENT, ALL AS MORE PARTICULARLY DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR OF PENN WEST DATED MAY 14, 2010 MARKWEST ENERGY PARTNERS, L.P. MWE 6/2/2010 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN WILLIAM A. KELLSTROM ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FY ENDING DECEMBER 31, 2010 ALPHA NATURAL RESOURCES, INC. ANR 02076X102 5/19/2010 ELECT: I YES FOR FOR MICHAEL J. QUILLEN WILLIAM J. CROWLEY, JR. KEVIN S. CRUTCHFIELD E. LINN DRAPER, JR. GLENN A. EISENBERG JOHN W. FOX JR. P. MICHAEL GIFTOS JOEL RICHARDS, III JAMES F. ROBERTS TED G. WOOD APPROVE: I YES FOR FOR THE ADOPTION OF THE COMPANY'S 2010 LONG-TERM INCENTIVE PLAN RATIFY: I YES FOR FOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, KPMG LLP. MASSEY ENERGY COMPANY MEE 5/18/2010 ELECT: I YES FOR FOR RICHARD M. GABRY'S DAN R. MOORE BAXTER F. PHILLIPS, JR. RATIFY: I YES FOR FOR APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FY ENDING DECEMBER 31, 2010 STOCKHOLDER PROPOSAL: I YES AGAINST FOR REGARDING A WATER MANAGEMENT REPORT STOCKHOLDER PROPOSAL: I YES AGAINST FOR REGARDING GREENHOUSE GAS EMISSIONS REDUCTION STOCKHOLDER PROPOSAL: I YES AGAINST FOR REGARDING MAJORITY VOTING STOCKHOLDER PROPOSAL: I YES AGAINST FOR REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS GENCO SHIPPING & TRADING LIMITED GNK Y2685T107 5/13/2010 ELECT: I YES FOR FOR NATHANIEL C. A. KRAMER MARK F. POLZIN RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT AUDITORS OF GENCO FOR THE FY ENDING DECEMBER 31, 2010 BONAVISTA ENERGY TRUST BNP-UN 5/6/2010 RESOLVE: I YES FOR FOR FIXING THE NUMBER OF DIRECTORS OF BONAVISTA PETROLEUM LTD. TO BE ELECTED AT THE MEETING AT 8 MEMBERS ELECT: I YES FOR FOR DIRECTORS FOR THE ENSUING YEAR OF THE 8 NOMINEES PROPOSED BY MANAGEMENT IN OUR INFORMATION CIRCULAR-PROXY STATEMENT DATED MARCH 18, 2010 APPOINT: I YES FOR FOR KPMG, LLP CHARTERED ACCOUNTANTS AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH APPROVE: I YES FOR FOR ALL UNALLOCATED RIGHTS TO ACQUIRE TRUST UNITS UNDER OUR TRUST UNIT INCENTIVE RIGHTS PLAN APPROVE: I YES FOR FOR ALL UNALLOCATED UNIT AWARDS UNDER OUR RESTRICTED TRUST UNIT INCENTIVE PLAN CONSOL ENERGY INC. CNX 20854P109 5/4/2010 ELECT: I YES FOR FOR JOHN WHITMIRE J. BRETT HARVEY JAMES E. ALTMEYER, SR. PHILIP W. BAXTER WILLIAM E. DAVIS RAJ K. GUPTA PATRICIA A. HAMMICK DAVID C. HARDESTY, JR. JOHN T. MILLS WILLIAM P. POWELL JOSEPH T. WILLIAMS ENERPLUS RESOURCES FUND ERF 29274D604 5/7/2010 ELECT: I YES FOR FOR EDWIN V. DODGE ROBERT B. HODGINS GORDON J. KERR DOUGLAS R. MARTIN DAVID P. O'BRIEN GLEN D. ROANE W.C. (MIKE) SETH DONALD T. WEST HARRY B. WHEELER CLAYTON H. WOITAS ROBERT L. ZORICH APPOINT: I YES FOR FOR DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE FUND NORDIC AMERICAN TANKER SHIPPING LIMITED NAT G65773106 6/29/2010 ELECT: I YES FOR FOR HERBJORN HANSSON JIM KELLY SIR DAVID BIGGONS ANDREAS OVE UGLAND JAN ERIK LANGANGEN PAUL J. HOPKINS RICHARD VIETOR APPROVE: I YES FOR FOR APPOINTMENT OF DELOITTE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE ENSUING YEAR UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING REDUCE: I YES FOR FOR THE COMPANY'S SHARE PREMIUM, WHICH IS THE AMOUNT OF THE COMPANY'S PAID UP SHARE CAPITAL THAT EXCEEDS THE AGGREGATE PAR VALUE OF THE COMPANY'S OUTSTANDING COMMON SHARES
